Matter of Genesis A. (Candido A.) (2017 NY Slip Op 04222)





Matter of Genesis A. (Candido A.)


2017 NY Slip Op 04222


Decided on May 30, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2017

Acosta, P.J., Friedman, Andrias, Webber, Gesmer, JJ.


4130

[*1]In re Genesis A., and Another, Children Under Eighteen Years of Age, etc., Candido A., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Daniel R. Katz, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Damion K. L. Stodola of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (John A. Newbery of counsel), attorney for the children.

Order of fact-finding and disposition, Family Court, Bronx County (Robert D. Hettleman, J.), entered on or about February 9, 2016, which, inter alia, found that respondent father sexually abused the subject child Ada A., and derivatively neglected the subject child Genesis A., granted a final order of protection against the father to stay away from the children, except for court-ordered visitation, and directed the father to complete sex offender and parenting skills programs, and all services he was engaged in at Friends to Fathers, unanimously affirmed, without costs.
The court properly concluded that petitioner demonstrated by a preponderance of the evidence that the father sexually abused Ada and derivatively neglected Genesis, based on Ada's in-court testimony, the testimony of the social worker, and the records of the Child Advocacy Center, despite the father's denials. The court's credibility determinations are accorded great weight on appeal (see Matter of Irene O., 38 NY2d 776, 777 [1975]).
No corroboration was necessary for Ada's statements because she testified in court and was subjected to cross-examination (see Matter of Karime R. [Robin P.], 147 AD3d 439, 440 [1st Dept 2017]). Although the court noted some discrepancies in how Ada had reported the abuse to others, the court found her explanation believable, and expert testimony was not required under Family Court Act § 1012 (see Matter of Lonell J., 242 AD2d 58, 61 [1st Dept 1998]).
The court properly found that the father's sexual abuse of Ada demonstrated such an [*2]impaired level of parental judgment as to create a substantial risk of harm to Genesis, despite the passage of time. The father presented no evidence that he underwent treatment or that his proclivities had changed (see Matter of Nyjaiah M. [Herbert M.], 72 AD3d 567 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2017
CLERK